IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-09-00129-CR

COOPER ALAN ROUNSAVALL,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 54th District Court
                            McLennan County, Texas
                            Trial Court No. 2002-244-C


                          MEMORANDUM OPINION


      Cooper Alan Rounsavall brings this appeal from an order denying his motion for

copies of the trial and appellate record in connection with his 2002 conviction for

aggravated assault. The Clerk of this Court advised the parties that the appeal is subject

to dismissal for want of jurisdiction because it appears there has been no appealable

order. See Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008). The Clerk also

notified the parties that the appeal may be dismissed unless a response was filed

showing grounds for continuing the appeal. No response has been filed.
        This Court does not have jurisdiction to review an order in a criminal case unless

that jurisdiction is expressly granted by the Texas Constitution or by statute. Id. No

statute vests this Court with jurisdiction over an appeal from an order denying a

motion for copies of the record. Accordingly, the appeal is dismissed for want of

jurisdiction.

                                                       FELIPE REYNA
                                                       Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed July 22, 2009
Do not publish
[CR25]




Rounsavall v. State                                                                 Page 2